Case: 20-60034     Document: 00515748846         Page: 1     Date Filed: 02/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 18, 2021
                                  No. 20-60034
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Rosa Maria Huerta-Cortes,

                                                                        Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200-958-661


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rosa Maria Huerta-Cortes, a native and citizen of Mexico, petitions
   for review of an order of the Board of Immigration Appeals (BIA) denying
   her motion to reopen. She argues that the BIA legally erred by applying a
   heightened legal standard in considering whether to reopen her removal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60034        Document: 00515748846           Page: 2     Date Filed: 02/18/2021




                                       No. 20-60034


   proceedings, and it erroneously required an updated application for
   cancellation of removal.
             We review our subject matter jurisdiction de novo. Garcia-Melendez
   v. Ashcroft, 351 F.3d 657, 660 (5th Cir. 2003). Because Huerta-Cortes sought
   to reopen her cancellation-of-removal proceedings under 8 U.S.C. § 1229b,
   her petition for review implicates the jurisdictional bar of 8 U.S.C.
   § 1252(a)(2)(B). See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004);
   Assaad v. Ashcroft, 378 F.3d 471, 474-75 (5th Cir. 2004) (applying
   jurisdictional bar to motions to reopen where review of the underlying order
   is jurisdictionally barred). Section 1252(a)(2)(B)’s jurisdictional bar applies
   to decisions that involve the exercise of discretion, including the
   “exceptional      and   extremely     unusual      hardship”   determination   of
   § 1229b(b)(1)(D). Rueda, 380 F.3d at 831. Therefore, to the extent that
   Huerta-Cortes requests review of the BIA’s discretionary decision not to
   reopen her removal proceedings based on new evidence of the alleged
   hardship her parents would face, we lack jurisdiction to consider her petition
   for review. See § 1252(a)(2)(B)(i); Rueda, 380 F.3d at 831; Assaad, 378 F.3d
   at 474.
             Even if Huerta-Cortes’s arguments can be construed as purely legal
   under § 1252(a)(2)(D), we lack jurisdiction to consider an issue when a
   petitioner has failed to exhaust administrative remedies by raising the issue
   in the first instance before the BIA. See 8 U.S.C. § 1252(d)(1); Roy v. Ashcroft,
   389 F.3d 132, 137 (5th Cir. 2004). “[W]here the BIA’s decision itself results
   in a new issue and the BIA has an available and adequate means for addressing
   that issue, a party must first bring it to the BIA’s attention through a motion
   for reconsideration.” Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009).
   Huerta-Cortes’s arguments contest the BIA’s “act of decisionmaking,” but
   she did not file a motion for reconsideration of the BIA’s decision. Id.
   Therefore, she failed to exhaust her issues, and we lack jurisdiction to



                                            2
Case: 20-60034     Document: 00515748846          Page: 3      Date Filed: 02/18/2021




                                   No. 20-60034


   consider the petition for review. See § 1252(d)(1); Omari, 562 F.3d at 320-
   21; see also Sattani v. Holder, 749 F.3d 368, 372-73, 373 n.6 (5th Cir. 2014)
   (relying on both § 1252(a)(2)(B) and failure to exhaust).
          Huerta-Cortes’s petition for review is DISMISSED for lack of
   jurisdiction.




                                         3